Appeal from a judgment of the Supreme Court, Erie County (John A. Michalek, J), entered March 30, 2012. The judgment awarded plaintiffs the sum of $6,873,646.91 against defendant.
It is hereby ordered that the judgment so appealed from is unanimously vacated without costs, the amended order entered March 5, 2012 is modified on the law by denying those parts of plaintiffs’ motion with respect to the first and second causes of action in their entirety and by granting defendant summary judgment dismissing the first cause of action, and as modified the amended order is affirmed and the matter is remitted to Supreme Court, Erie County, for a trial on the issue of liability.
Same memorandum as in Charter School for Applied Tech. v Board of Educ. for City School Dist. of City of Buffalo (105 AD3d 1460 [2013]).
Present—Smith, J.E, Peradotto, Lindley, Valentino and Whalen, JJ.